             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

KENNETH AND FRAN MOREE                     *     CIVIL DOCKET NO.
                                           *
VERSUS                                     *
                                           *     JUDGE:
CHEVRON PIPELINE COMPANY,                  *
DXP ENTERPRISES, INC. AND                  *
CLACK CORPORATION                          *     MAG:
*******************************************************************************

                                       NOTICE OF REMOVAL

To:          The Judges of the United States District Court for the Eastern District of Louisiana

             Pursuant to 28 U.S.C. § 1446, Defendant, DXP ENTERPRISES, INC. (“DXP”), with full

reservation of any and all defenses, objections, and exceptions, hereby gives notice of the

removal of this civil action from the Twenty-Fifth Judicial District Court, Parish of Plaquemines,

State of Louisiana, to the United States District Court for the Eastern District of Louisiana. A

copy of this Notice of Removal is also being filed with the Clerk of Court for the Twenty-Fifth

Judicial District Court, Parish of Plaquemines, State of Louisiana. As more fully set forth below,

this case is properly removed to this Court pursuant to 28 U.S.C. § 1441 because Defendant has

satisfied the procedural requirements for removal, and this Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1332.           As grounds for this removal, Defendant

respectfully represents that:

                                           BACKGROUND

                                                   1.

             This action commenced against DXP in the Twenty-Fifth Judicial District Court, Parish

of Plaquemines, State of Louisiana, when Plaintiffs filed their Petition for Damages on October




02209063-1                                     1
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 2 of 7




23, 2020, said action being designated as Case No. 66,360 Division “A” (“The State Court

Action”). A complete copy of the state court record is attached as Exhibit “A”.

                                                    2.

             This lawsuit arises out of an alleged accident on October 24, 2019, in Plaquemines

Parish, State of Louisiana See Petition for Damages, ¶ 5, contained within Exhibit “A”. Plaintiff,

Kenneth Moree, alleges that on the day of the incident, he took a crew boat to the Chevron

facility to check the chlorine levels at the onsite water treatment system at the facility. Plaintiff

found the residual level to be low, and as a result, he started the LMI pump to pressure up the

system to safely add chlorine to the system. Plaintiff was watching the pressure gage and before

it reached 50 psi, the water tank allegedly separated and exploded, knocking Plaintiff backwards

and onto the piping and equipment behind him. Id. at ¶¶ 8-11.

                                                    3.

             Plaintiffs aver that DXP was negligent in the manufacture, repair, construction and/or

design of the water treatment system and/or the water tank itself, failed to warn of the system and

the tank’s dangers or provided an inadequate warning, and was negligent in the training provided

for the operation, use and maintenance of the system and the tank, which subsequently caused

and/or contributed to the tank’s failure and explosion resulting in Plaintiff’s injuries. See Petition

for Damages, ¶ 17, contained within Exhibit “A”.

                                                    4.

             Plaintiffs additionally claim that DXP is a manufacturing in accordance with the terms

and conditions contained within LSA-R.S. 9:2800.53(1). Id. at ¶ 18.




02209063-1                                      2
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 3 of 7




                             JURISDICTIONAL BASIS FOR REMOVAL

                                                     5.

             This Court has federal diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because: (1) the amount in controversy exceeds $75,000.00, exclusive of interest and

costs, and (2) the requisite diversity of citizenship exists between Plaintiff and Defendant.

A.           The Amount in Controversy is Satisfied

                                                     6.

             As a result of the accident, Plaintiffs claim that Mr. Moree sustained injuries, including

his back and spine for which he is still treating presently. Additionally, Plaintiffs’ claim that Mr.

Moree is entitled to general and special damages, including, but not limited to, past, present and

future mental and emotional pain and suffering; past, present and future physical pain and

suffering; body disfigurement and scarring; past, present and future loss of enjoyment of life;

past, present and future loss of income and benefits; loss of earning capacity; and past, present

and future medical expenses. Id. at ¶¶ 12, 31.

                                                     7.

             Additionally, Plaintiffs claim that because of the accident, Fran Moree is entitled to an

award of damages for loss of consortium she has sustained. Id. at ¶32.

                                                     8.

             Plaintiffs request a trial by jury, which necessarily requires claimed damages more than

$50,000. Id. at ¶33.




02209063-1                                       3
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 4 of 7




                                                        9.

             Further, it is also notable that Plaintiffs’ Petition does not set forth that there is a “lack of

jurisdiction of federal courts due to insufficiency of damages” as required by La. Code Civ. Proc.

art. 893(A)(1). While most Louisiana federal courts have stated that a plaintiff’s failure to

include an Article 893 allegation, alone, is insufficient to establish the amount in controversy,

they have held that the omission is entitled to some consideration in the inquiry. See, e.g.,

Trahan v. Drury Hotels Co., LLC, 2011 WL 2470982, *4 (E.D. La. June 20, 2011); Ford v. State

Farm, 2009 WL 790150, *4 (M.D. La. Mar. 25, 2009); Broussard v. Multi–Chem Group, LLC,

2012 WL 1492855, *2 (W.D. La. Mar. 14, 2012). Considering Plaintiffs’ claimed damages and

their failure to include such a statement in their prayer for relief, the amount in controversy

requirement has been satisfied.

                                                        10.

             Moreover, where, as here, Plaintiffs fail to allege a specific amount of damages in the

Complaint, the District Court must “examine the complaint to determine whether it is ‘facially

apparent’ that the claims exceed the jurisdictional amount.” White v. FCI USA, Inc., 319 F.3d

672, 675 (5th Cir. 2003). Pursuant to defense counsel’s discussion with counsel for plaintiff on

October 5, 2020, Plaintiff has undergone an anterior cervical discectomy and fusion. Plaintiff’s

allegations of injury are like others that have been found to satisfy the amount in controversy

requirement. If proven, it is likely that the plaintiff’s alleged damages will exceed the $75,000

threshold as evidenced by awards granted for similar injuries by Louisiana State Courts within

the underlying jurisdiction:

             A woman received general damages in the amount of $85,000, past medical expenses in

the amount of $21,729.68 and future medical expenses in the amount of $4,541.21 as a result of



02209063-1                                          4
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 5 of 7




an auto accident. Boulanger v. Waters, 2011 WL 7121541. She suffered personal injuries due to

the collision, including injuries to her back, neck, legs, arms, wrists and hands and sought

damages for her personal injuries, medical expenses, physical pain and suffering, mental anguish

and loss of life enjoyment. Id. In Poirrier v. Stevenson, 2006 WL 1626634, the plaintiff was

awarded $150,000 in damages for injuries he sustained to his back, neck, head, and teeth. The

plaintiff in Peoples v. Fred's Stores of Tenn., Inc., was awarded $85,000 in general damages for

cervical injury and left-side pain. 38 So.3d 1209, 1226–27 (La. Ct. App. 3d Cir. 2010).

                                                       11.

             Based on the above cases, if proven, Plaintiff’s general damages alone exceed the

jurisdictional amount of $75,000.

                                                       12.

             It is readily apparent that the amount in controversy in this case exceeds the jurisdictional

threshold of $75,000.00. Therefore, the amount in controversy requirement is satisfied unless

Plaintiff can establish that the claim is for less than the requisite amount to a “legal certainty.”

Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006).

 B.          There Is Complete Diversity of Citizenship

                                                       13.

             As alleged in her Petition, Plaintiffs Kenneth and Fran Moree are citizens of the State of

Louisiana. See Petition, Introductory Paragraph, included in Exhibit “A”.

                                                       14.

             DXP Enterprises, Inc. is and was, at the time the state action was commenced, a Houston

corporation with its principal place of business in Houston. DXP is thus a citizen of the State of

Texas for purposes of determining diversity. 28 U.S.C. § 1332(c)(1).



02209063-1                                         5
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 6 of 7




                                                    15.

             Defendant, Chevron Pipe Line Company, as alleged, is and was a Delaware company

with its principal place of business in San Ramon, California, both at the time of the filing of this

suit and at the time of removal.

                                                    16.

             Defendant, Clack Corporation, is and was a resident and citizen of Windsor, Wisconsin,

both at the time of the filing of this suit and at the time of removal.

                                                    17.

             Because Plaintiffs are Louisiana residents, and Defendants are citizens of Texas,

California, and Wisconsin, complete diversity exists in this action.

                         PROCEDURAL REQUIREMENTS FOR REMOVAL

                                                    18.

             Service of process was made on DXP Enterprises, Inc. through its registered agent for

service on or about November 5, 2020. See Exhibit “A.”

                                                    19.

             Service of process has not been made on Chevron Pipe Line Company or Clack

Corporation.

                                                    20.

             Defendant files this Notice of Removal within thirty (30) days from the date that DXP

was served with the Petition and within one year after commencement of this action, which was

filed on October 23, 2020. This removal is therefore timely.




02209063-1                                      6
             Case 2:20-cv-03160-JCZ-DMD Document 1 Filed 11/20/20 Page 7 of 7




                                                     21.

             The United States District Court for the Eastern District of Louisiana encompasses the

Parish in which the state court action was filed, and thus this case is properly removed to this

Court under 28 U.S.C. §§ 104(a) and 1441(a).

                                                     22.

             Pursuant to 28 U.S.C. § 1446(d), Defendant is filing written notice of this removal with

the Clerk of the Twenty-Fifth Judicial District Court, Parish of Plaquemines, State of Louisiana,

where the action is currently pending. Copies of the State Court Notice of Filing Removal,

together with this Notice of Removal, are being served upon Plaintiffs’ counsel pursuant to 28

U.S.C. § 1446(d).

             WHEREFORE, Defendant, DXP Enterprises, Inc., respectfully removes this action,

“Kenenth and Fran Moree v. Chevron Pipe Line Company, et al” bearing docket number 66360,

Division “A,” from the Twenty-Fifth Judicial District Court, Parish of Plaquemines, State of

Louisiana, to this Court, pursuant to 28 U.S.C. § 1441.

                                          Respectfully submitted:

                                          DUPLASS, ZWAIN, BOURGEOIS,
                                          PFISTER, WEINSTOCK & BOGART

                                          s/Joseph G. Glass
                                          ________________________________________
                                          ANDREW D. WEINSTOCK (#18495)
                                          JOSEPH G. GLASS (#25397)
                                          LAURA L. POUSSON #38871
                                          3838 N. Causeway Blvd., Suite 2900
                                          Metairie, Louisiana 70002
                                          Telephone: (504) 832-3700
                                          Facsimile: (504) 324-0676
                                          andreww@duplass.com
                                          jglass@duplass.com
                                          lpousson@duplass.com
                                          Counsel for Defendant, DXP Enterprises, Inc.


02209063-1                                       7
